                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:11CR3032
      vs.

ADELFO JUNIOR SOTO,                                        ORDER

                  Defendant.



      Defendant was afforded an opportunity for a hearing, but agreed to be
detained without a hearing at this time. Defendant has therefore failed to meet
the burden of showing, by clear and convincing evidence pursuant to 18 U.S.C. §
3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that Defendant will appear at court
proceedings and will not pose a danger to the safety of any person or the
community if released. The Court’s findings are based on the allegations within
the Amended Petition.

IT IS ORDERED:

      1)    The above-named defendant shall be detained until further order.

      2)    Defendant is committed to the custody of the Attorney General for
            confinement in a corrections facility; Defendant shall be afforded
            reasonable opportunity for private consultation with counsel; and on
            order of a court of the United States, or on request of an attorney for
            the government, the person in charge of the facility shall deliver
            Defendant to a United States Marshal for appearance in connection
            with a court proceeding.

      March 4, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
